Citation Nr: 9919241	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had of active military service from January 1946 
to January 1947, August 1950 to August 1953, and October 1961 
to August 1962.  He died on August [redacted] 1997.  The appellant 
is the widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death. 

The Board is unclear as to whether the appellant is raising 
the issue of entitlement to service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1151 The Board, 
therefore, requests the RO contact the appellant to clarify 
this matter. 


REMAND

This case was previously before the Board in September 1998 
wherein it was Remanded for additional development, to 
include a VA medical opinion.  Prior to completion of the 
requested actions by the RO, the appellant requested a 
videoconference hearing.  As such, the RO delayed any action 
regarding the Remand until the hearing was conducted.  
This hearing was conducted in January 1999.  Thus, the 
actions requested in the September 1998 Remand should now be 
completed as a matter of law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

While the case was pending, the appellant submitted 
additional VA and private medical records which the RO has 
not had the opportunity to review.  Received in October 1998 
was a list of the VA and private medical facilities where the 
veteran had received treatment.  Also received was December 
1997 letters from the VA administrative office in Pleasant 
Hill, California to the appellant, which are to the effect 
the veteran's records may have been transferred to the VA 
facility in Mobile.  The appellant indicated that facility in 
Mobile did not receive these records.          

During her hearing the appellant indicated that the veteran 
had been treated in the emergency room at the VA outpatient 
clinic in Mobile and he was then transferred to the VA 
facility at Biloxi.  These records are not on file.  

She testified that nitroglycerin had been prescribed 
apparently for the hiatal hernia, when the veteran had no 
heart disease and this may have been involved in his death. 
VA outpatient report, dated in Januiary 1998, indicates that 
the veteran was allergic to nitroglycerin. 

Accordingly, in order to ensure the appellant's right of due 
process as set forth in Stegall, the case is REMANDED for the 
following actions:

1.  The RO should inform the appellant 
that she has the opportunity to submit 
any additional evidence and arguments in 
support of her claim. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2. The RO is requested to contact all VA 
medical facilities where the veteran 
received treatment in order to obtain all 
records which are not on file, to include 
the Mobile facility and Biloxi VA Medical 
Center, to include the terminal hospital 
summary.

3.  Thereafter, the RO should obtain a VA 
medical opinion from an appropriate 
specialist for the purpose of addressing 
the cause(s) of the veteran's death in 
August 1997, and specifically, if a 
service-connected disability(ies) and or 
associated medications, to include 
nitroglycerin reportedly prescribed for 
the hiatal hernia, used to treat these 
disabilities over the course of his life 
contributed substantially or materially 
to cause or to hasten the veteran's 
death.  This opinion should be based on a 
review of all the evidence contained in 
the claims folder.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



